PER CURIAM.
This is an appeal from
an order discharging a writ of habeas corpus issued piu’suant to the prayer of a petition which challenged the validity of appellant’s detention by the criminal sheriff of Orleans parish, La., under a warrant issued by the Governor of Louisiana in compliance with a requisition of the Governor of California. The transcript contains a bill of exception, signed by the presiding judge, which states:
“Respondent made return to the writ of habeas corpus prayed for, and produced, offered, and filed in evidence the requisition of the Governor of the state of California upon the government of the state of Louisiana for the return to the state of California of the relator, the affidavits, indictments, and all proceedings upon which said requisition was made, the warrant of the Governor of the state of Louisiana, and testimony tending to prove that relator was the identical person named therein. Counsel moved for the discharge of relator on the ground that the requisition of the Governor of the state' of .California did not recite or set out that the affidavits accompanying same were authentic and authenticated as required by the laws and Constitution of the United States, and that the warrant of the state of Louisiana was illegally issued and void. Court overruled said motion. Counsel for relator excepted, and reserved this his bill, making the requisition of the Governor of the state of California and all accompanying papers and the warrant of the Governor of Louisiana, a part of this his bill of exceptions.”
The transcript contains documentary evidence and oral testimony, but that evidence is not authenticated in any way. It does not include a requisition of the Governor of California, or a warrant of the Governor of the state of Louisiana. It is apparent from the bill of exceptions that the record befqre us does not disclose what was before the judge who made the order complained of. In the absence of a disclosure of the contents of the documents with reference to which the ruling excepted to was made, that ruling is nót properly presented for review. From the record before us it does not appear that error was committed in discharging the writ.
The order to that effect is affirmed.